Exhibit 10.2
FIRST AMENDMENT
FIRST AMENDMENT, dated as of March 22, 2010 (this “First Amendment”), to the
First Lien Amended and Restated Guarantee and Collateral Agreement, dated as of
February 13, 1998, as amended and restated as of December 10, 2003 and March 4,
2004, as further amended and restated as of October 2, 2009 (the “Guarantee and
Collateral Agreement”), among Nebraska Book Company, Inc., a Kansas corporation
(the “Borrower”), NBC Holdings Corp. (“SuperHoldings”), NBC Acquisition Corp.
(“Holdings”) and certain of their subsidiaries in favor of JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent for certain of the Lenders party to the Guarantee and
Collateral Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, SuperHoldings, Holdings, the other Grantors and the
Administrative Agent are parties to the Guarantee and Collateral Agreement;
WHEREAS, the Borrower has requested that the Administrative Agent amend the
Guarantee and Collateral Agreement, as more fully described herein; and
WHEREAS, the Administrative Agent is willing to agree to such amendment to the
Guarantee and Collateral Agreement, subject to the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Administrative Agent hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms which are
defined in the Guarantee and Collateral Agreement are used herein as therein
defined.
2. Amendments to Section 1.1 (Defined Terms).
(a) Section 1.1 of the Guarantee and Collateral Agreement is amended by adding
the following definition in proper alphabetical order:
“Reserved Local Blocked Account”: certain accounts of the Grantors not subject
to a Local Blocked Account Agreement as set forth on Schedule 13, as such
Schedule may be updated from time to time.
3. Amendment to Section 6.4 (“Local Store Accounts”).
(a) Section 6.4(a)(iii) of the Guarantee and Collateral Agreement is amended in
its entirety as follows:
“(iii) on or before the 90th day after the Closing Date (or such later date as
agreed by the Administrative Agent in its sole discretion), a fully executed
Local Blocked Account Agreement satisfactory in form and substance to the
Administrative Agent with each Local Blocked Account Bank (collectively, the
“Local Blocked Accounts”) identified by the Administrative Agent; provided that
no Local Blocked Account Agreement shall be required with respect to any
Reserved Local Blocked Accounts so long as the Borrower is in compliance with
Section 6.10(b) of the Credit Agreement.”

 

 



--------------------------------------------------------------------------------



 



(b) Sections 6.4(h) of the Guarantee and Collateral Agreement is amended in its
entirety as follows:
“(h) Upon the request of the Administrative Agent, the Loan Parties shall cause
bank statements and/or other reports to be delivered to the Administrative Agent
not less often than monthly, accurately setting forth all amounts deposited in
each Local Blocked Account and each Reserved Local Blocked Account to ensure the
proper transfer of funds as set forth above.”
4. Representations and Warranties. Each Grantor hereby confirms, reaffirms and
restates the representations and warranties set forth in Section 4 of the
Guarantee and Collateral Agreement, as amended by this First Amendment. The
Borrower represents and warrants that, after giving effect to this First
Amendment, no Default or Event of Default has occurred and is continuing.
5. Effectiveness. This First Amendment shall become effective on the date the
following conditions precedent are satisfied:
(a) First Amendment. The Administrative Agent shall have received this First
Amendment executed and delivered by the Administrative Agent, the Borrower and
each other Loan Party; and
(b) First Amendment to the Credit Agreement. The Administrative Agent shall have
received the First Amendment to the Credit Agreement, dated the date hereof,
executed and delivered by the Borrower and each other Loan Party, the
Administrative Agent and the Lenders party to the Credit Agreement constituting
the “Required Lenders” thereunder.
6. Continuing Effect of the Guarantee and Collateral Agreement. This First
Amendment shall not constitute an amendment of any other provision of the
Guarantee and Collateral Agreement not expressly referred to herein and shall
not be construed as a waiver or consent to any further or future action on the
part of the Borrower or any other Loan Party that would require a waiver or
consent of the Lenders or the Administrative Agent. Except as expressly amended
hereby, the provisions of the Guarantee and Collateral Agreement are and shall
remain in full force and effect.
7. Counterparts. This First Amendment may be executed by the parties hereto in
any number of separate counterparts (including facsimiled and other
electronically transmitted counterparts), each of which shall be deemed to be an
original, and all of which taken together shall be deemed to constitute one and
the same instrument.
8. GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
9. Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
First Amendment, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.
[rest of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            NBC HOLDINGS CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NBC ACQUISITION CORP.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NEBRASKA BOOK COMPANY, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        SPECIALTY BOOKS, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        NBC TEXTBOOKS LLC
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        COLLEGE BOOKSTORES OF AMERICA, INC.
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer     

 

 



--------------------------------------------------------------------------------



 



            CAMPUS AUTHENTIC LLC
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

            NET TEXTSTORE LLC
      By:   /s/ Alan G. Siemek         Name:   Alan G. Siemek        Title:  
Treasurer        JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as a Lender
      By:   /s/ Eric H. Pratt         Name:   Eric H. Pratt        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



Schedule 13
Reserved Local Blocked Accounts

 

 